Appeal from an order of the Supreme Court, Nassau County (Jeffrey A. Goodstein, J.), dated July 15, 2013. The order, insofar as appealed from, granted the defendant’s motion for an award of an interim attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the defendant’s motion for an award of an interim attorney’s fee (see Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879 [1987]; Prichep v Prichep, 52 AD3d 61 [2008]; cf. Abramson v Gavares, 109 AD3d 849, 851 [2013]).
The plaintiffs remaining contention is without merit. Dillon, J.R, Hall, Cohen and Barros, JJ., concur.